THE COURT.
In this proceeding the petitioner, a creditor of the Gibraltar Investment and Home Building Company, filed a petition for a writ of prohibition arresting, the proceedings in a certain action pending in the superior court of San Bernardino County entitled “The Brookings Timber & Lumber Company, a corporation, Plaintiff, v. Gibraltar Investment and Home Building Company, a corporation, Defendant,” wherein one S. P. Kelley was appointed receiver of the assets of the defendant. On the authority of Elliott, v. Superior Court, (L. A. No. 3949), ante, p. 727, [145 Pac. 101], heretofore decided by this court, in which the order appointing said receiver was adjudged void, it is ordered that a peremptory writ of prohibition issue out of this court as prayed for in the petition on file in the above-entitled proceeding.